DETAILED ACTION

Information Disclosure Statement
No IDS filed.
Drawings
The drawings filed 2/18/2019 are accepted.
Specification
The specification filed 2/18/2019 is accepted.

Notable art not used in the rejection
Minskoff  [0348] and [0354]  discloses re-purchase of vape cartridges
 
Oberheide [0026] teaches biometric tongue prints
 
Ahmad [0027] teaches entering an authentication code by a tongue pressing on a sensor


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected because neither 'the merchant system' nor ' the transaction processing system' have 
antecedent basis.
	Claim 5 is rejected because 'a pattern' was introduced as 'at least one pattern' in  claim 1.
Claim 14 is rejected because it is unclear as to if there are 1 or 2 determining steps.
Claim 17 is rejected because the meaning of 'and pauses' is unclear and it is unclear how 'pauses' relates to 
the series of breaths.
Claim 20 is rejected because the meaning of  'counting a timing of the pattern' is unclear.  This language 
does not have a plain meaning. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al (US 2013/0150727 hereinafter Phillips)
.

As to claim 1,   
Phillips discloses an authentication method, comprising: 
detecting, [0021] monitored by the spirometric sensor 20
with at least one sensor Fig 2 20
arranged in a vaporization device,  Fig 1 testing unit 10 
a plurality of breaths [0018] a number of breath samples and [0016] breath samples
inhaled from and/or exhaled into the vaporization device, [0021] exhales

the plurality of breaths  [0018] a number of breath samples
in at least one pattern; 
[0018] characterization data
in view of [0019] exhaled volumetric airflow rate 
in view of [0019] characterized by duration (T), capacity (V), and shape (S)

and communicating,
 [0021] transmits
from the vaporization device, Fig 1 testing unit 10
authentication data [0021] a unique encrypted identifier
representing the at least one pattern 
[0018] characterization data
in view of [0019] exhaled volumetric airflow rate 
in view of [0019] characterized by duration (T), capacity (V), and shape (S)
to an authentication system.  Fig 2 security station 30




As to claim 6,   
Phillips discloses
determining, with a controller Fig 1   microprocessor 12
arranged in the vaporization device, Fig 1 testing unit 10
that the at least one pattern 
[0018] characterization data
in view of [0019] exhaled volumetric airflow rate
in view of [0019] characterized by duration (T), capacity (V), and shape (S)
matches [0021] compared
at least one authentication pattern 
[0021] data compared with original subject characterization data from the enrollment to 
confirm the subjects identity
associated with the user; 
	[0018] the individual will be required to complete an enrollment process

and generating, with the controller, the authentication data
[0021] a unique encrypted identifier
in response to [0021] in the event the individual's identity is confirmed
determining that the at least one pattern matches the at least one authentication pattern.
0021] data compared with original subject characterization data from the enrollment to 
confirm the subjects identity



As to claim 7, 
Phillips discloses 	
the authentication data [0021] a unique encrypted identifier
 is communicated  [0021] transmits
to the authentication system Fig 2 security station 30
via a mobile device Fig 2 16
in localized communication [0017] 16 enables unit 10 to communicate with station 30
with the vaporization device. Fig 1 testing unit 10


As to claim 13,   
Phillips discloses an authentication method, comprising: 
detecting, [0021] monitored by the spirometric sensor 20
with at least one sensor Fig 2 20
arranged in a vaporization device, Fig 1 testing unit 10
a plurality of breaths [0018] a number of breath samples
from a user, [0021] an individual

the plurality of breaths  [0018] a number of breath samples and [0016] breath samples
comprising at least one pattern; 
[0018] characterization data
in view of [0019] exhaled volumetric airflow rate 
in view of [0019] characterized by duration (T), capacity (V), and shape (S)

determining, with at least one processor, Fig 1   microprocessor 12
that the at least one pattern 
[0018] characterization data
in view of [0019] exhaled volumetric airflow rate
in view of [0019] characterized by duration (T), capacity (V), and shape (S)
matches [0021] compared
at least one authentication pattern 
[0021] data compared with original subject characterization data from the enrollment to 
confirm the subjects identity
associated with the user; 
	[0018] the individual will be required to complete an enrollment process

and in response to determining that the at least one pattern matches the at least one authentication pattern, authenticating, with at least one processor, 
	[0021] the individuals identity is confirmed
a transaction [0025] financial transaction
between the user [0021] an individual
and a merchant. [00021] business
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 8-12,  and 14- 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips  in view of Keays( US 2013/0021153 hereinafter Keays)  .

As to claim 2, Phillips teaches all the subject matter pointed out in the above 102 rejection of parent claim 1.

As to claim 2,   
Phillips discloses
a controller Fig 1   microprocessor 12
arranged in the vaporization device, Fig 1 testing unit 10
the merchant system   [00021] business
input the plurality of breaths [0018] provide a number of breath samples
the authentication system . 
Fig 1 memory 14 and microprocessor 12
in view of  [0021] data compared with original subject characterization data from the 
enrollment to confirm the subjects identity
	Phillips does not disclose
receiving, with a controller arranged in the vaporization device, data from at least one of the merchant system and the transaction processing system; and prompting, with an indicator arranged on the vaporization device, a user of the vaporization device to input the plurality of breaths 
to the vaporization device in response to receiving the data from the authentication system . 
 Keays teaches
receiving, 
[0099] breath requests from the monitoring station 
in view of [0099] bi-directional communications
with a controller Fig 10 360
arranged in the vaporization device, Fig 10 300
data [0099] breath requests
from the transaction processing system;  Fig 10 500
and prompting, 
[0099] reminder reminding the user that the breath testing session is due
also [0105] prompting the user by flashing
see also  [0119 - 0120] a GUI on the breath test unit may display the reminderwith an indicator 
[0099] bi-directional communications
also  [0105] power LED
see also  [0119 - 0120] a GUI on the breath test unit may display the reminder
arranged on the vaporization device, Fig 10 300
a user [0099] reminder reminding the user
of the vaporization device Fig 10 300
to input [[the plurality of ]]breath[[s ]] [0105] prompting the user to blow
to the vaporization device Fig 10 300
in response to receiving the data 
[0099] breath requests from the monitoring station 
in view of [0099] bi-directional communications
	in further view of [0105]  receives a status signal indicating a successful authentication
from the authentication system.  Fig 10 600
therefore
	Phillips as modified by Keays teaches
and based on data received from the authentication system, prompt a user of the vaporization device to input the plurality of breaths to the vaporization device.
because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Phillips and Keays as elements known in the prior art combined to yield predictable results.  For example, Phillips discloses breathing a plurality of breaths in [0016 and 18].  Moreover, both Phillips and Keays include authentication systems that communicate with a vaporization device that provides authentication data for authentication .  Although Phillips and Keays differ in the type of authentication data used,  Phillips and Keays may be combined to arrive at the claimed invention because all the limitations are taught by Phillips and/or Keays and inventions of Phillips and  Keays may clearly be combined using known techniques in electronic design such that combination of Phillips and  Keays may be prompted by an authentication system to breath into the vaporization device for the purpose of authentication.
As to claim 3,   
Phillips discloses 
a controller Fig 1   microprocessor 12
arranged in the vaporization device, Fig 1 testing unit 10

the merchant system   [00021] business

input the plurality of breaths 
[0018] provide a number of breath samples 
and [0016] breath samples

the authentication system . 
Fig 1 Security Station 30

initiating, [0021] the subject presses test button 26 in view of  Fig 1
with the controller, Fig 1   microprocessor 12
an authentication mode [0021] data compared with original subject characterization data from the 
enrollment to confirm the subjects identity
of the vaporization device; Fig 1 testing unit 10

and in response to initiating the authentication mode, 
[0021] the subject presses test button 26 in view of  Fig 1
detecting [0021] these data are compared
the plurality of breaths. [0016] breath samples

Phillips does not disclose
receiving, with a controller arranged in the vaporization device, data from the authentication system ; initiating, with the controller, an authentication mode of the vaporization device; and in response to initiating the authentication mode, detecting the plurality of breaths.

Keays teaches
receiving, 
[0099] breath requests from the monitoring station 
in view of [0099] bi-directional communications
see also  [0119 - 0120] a GUI on the breath test unit may display the reminder
with a controller Fig 10 360
arranged in the vaporization device, Fig 10 300
data [0099] breath requests
from the authentication system;  Fig 10 600

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Phillips and Keays as elements known in the prior art combined to yield predictable results.  For example, Phillips discloses breathing a plurality of breaths in [0016 and 18].  Moreover, both Phillips and Keays include authentication systems that communicate with a vaporization device that provides authentication data for authentication .  Although Phillips and Keays differ in the type of authentication data used,  Phillips and Keays may be combined to arrive at the claimed invention because all the limitations are taught by Phillips and/or Keays and inventions of Phillips and  Keays may clearly be combined using known techniques in electronic design such that combination of Phillips and  Keays may be prompted by an authentication system to breath into the vaporization device for the purpose of authentication.


As to claim 4,   
Phillips discloses 
receiving, [0021] upper lip on galvanic probes 22 and lower lip on IR ball lens of pulse sensor 24
with a controller Fig 1   microprocessor 12
arranged in the vaporization device, Fig 1 testing unit 10
at least one biometric input [0019] lip pulse photoplethysmography
from the user; [0021] individual

and determining, 
with the controller, Fig 1   microprocessor 12
that the user is not authenticated based at least partially on the at least one biometric input, 
	[0021]  identity is not confirmed
wherein the user is [[prompted]] to provide the plurality of breaths  [0016] breath samples
[[in response to]] 
determining that the user is not authenticated.[0025] different time periods of access
	Phillips does not disclose
wherein the user is prompted to provide the plurality of breaths  

the user to provide a plurality of breaths in response to determining that the user is not 
authenticated

Keays teaches
wherein the user is prompted
[0099] reminder reminding the user that the breath testing session is due
also [0105] prompting the user by flashing
see also  [0119 - 0120] a GUI on the breath test unit may display the reminder
to provide [[the plurality of ]]breath[[s ]]  [0105] prompting the user to blow
therefore
	Phillips as modified by Keays teaches
provide the plurality of breaths to the vaporization device.

prompting the user to provide a plurality of breaths in response to determining that the user is not 
authenticated
because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Phillips and Keays as elements known in the prior art combined to yield predictable results.  
For example, Phillips discloses breathing a plurality of breaths in [0016 and 18].  

Moreover, both Phillips and Keays include authentication systems that communicate with a vaporization device that provides authentication data for authentication .  

And further, Phillips discloses that the authenticated access is provided for a particular timeframe.  Likewise, Keays teaches that a user may be prompted when the testing session is due

Therefore, one of ordinary skill in the art would understand that Keays' prompt based on when the session is due, may be based on Phillips' timeframe thereby rendering obvious:
prompting the user to provide a plurality of breaths in response to determining that the user is not authenticated

Although Phillips and Keays differ in the type of authentication data used,  Phillips and Keays may be combined to arrive at the claimed invention because all the limitations are taught by Phillips and/or Keays and inventions of Phillips and  Keays may clearly be combined using known techniques in electronic design such that combination of Phillips and  Keays may be prompted by an authentication system to breath into the vaporization device for the purpose of authentication.
Claim 5 is rejected on the basis previously presented in the rejection of claim 4, specifically Phillips' [0019] lip pulse photoplethysmography 

As to claim 8,   
Phillips discloses an a vaporization device, comprising: 
a mouthpiece; Fig 1 inlet orifice 15

at least one sensor Fig 2 20
configured to detect  [0021] monitored by the spirometric sensor 20
a plurality of breaths [0018] a number of breath samples and [0016] breath samples
inhaled from and/or exhaled [0021] exhales
into the mouthpiece;[0021] breath samples travel through the inlet orifice

and at least one controller Fig 1   microprocessor 12
in communication with the at least one sensor, Fig 2 20  in view of  Fig 1

the at least one controller programmed and/or configured to: 
communicate  with [0021] unit 10 transmits a unique identifier and code to station 30
an authentication system;  Fig 2 security station 30

	Phillips does not disclose
and based on data received from the authentication system, prompt a user of the vaporization device to input the plurality of breaths to the vaporization device.

	Keays teaches
and based on data [0099] breath requests in view of  Fig 10 Commands
received from the authentication system, 
[0099] breath requests from the monitoring station
in view of [0099] bi-directional communications
prompt [0099] reminder reminding the user that the breath testing session is duea user [0099] reminder reminding the user
of the vaporization device Fig 10 300 breath test unit
to input [[the plurality of ]]breath[[s ]] [0105] blow into the breath testing unit

to the vaporization device. Fig 10 300 breath test unit

therefore
	Phillips as modified by Keays teaches
and based on data received from the authentication system, prompt a user of the vaporization device to input the plurality of breaths to the vaporization device.


because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Phillips and Keays as elements known in the prior art combined to yield predictable results.  For example, Phillips discloses breathing a plurality of breaths in [0016 and 18].  Moreover, both Phillips and Keays include authentication systems that communicate with a vaporization device that provides authentication data for authentication .  Although Phillips and Keays differ in the type of authentication data used,  Phillips and Keays may be combined to arrive at the claimed invention because all the limitations are taught by Phillips and/or Keays and inventions of Phillips and  Keays may clearly be combined using known techniques in electronic design such that combination of Phillips and  Keays may be prompted by an authentication system to breath into the vaporization device for the purpose of authentication.

Claims 9 and 10 are rejected on the basis previously presented in the rejection of claim 2. 

As to claim 11,   
Phillips discloses
in response to receiving data [0021] the subject presses test button 26 in view of  Fig 1
[[from]] the authentication system, Fig 1 Security Station 30
initiating an authentication mode.
[0021] data compared with original subject characterization data from the 
enrollment to confirm the subjects identity

	Phillips does not disclose
in response to receiving data  [[from]] the authentication system,  initiating an authentication mode.

	Keays teaches
 in response to receiving data  [0099] breath requests from the monitoring station
from the authentication system,  Fig 10 600
initiating an authentication mode. [0103] authentication process

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Phillips and Keays as elements known in the prior art combined to yield predictable results.  For example, Phillips discloses breathing a plurality of breaths in [0016 and 18].  Moreover, both Phillips and Keays include authentication systems that communicate with a vaporization device that provides authentication data for authentication .  Although Phillips and Keays differ in the type of authentication data used,  Phillips and Keays may be combined to arrive at the claimed invention because all the limitations are taught by Phillips and/or Keays and inventions of Phillips and  Keays may clearly be combined using known techniques in electronic design such that combination of Phillips and  Keays may be prompted by an authentication system to breath into the vaporization device for the purpose of authentication.

As to claim 12,   
Phillips discloses the at least one controller is further programmed and/or configured to: 
detect [0021] monitored by the spirometric sensor 20
the plurality of breaths [0018] a number of breath samples
in response to initiating
[0021] the subject presses test button 26 in view of  Fig 1
the authentication mode.
[0021] data compared with original subject characterization data from the 
enrollment to confirm the subjects identity

Claim 14 are rejected on the basis previously presented in the rejection of claim 4. 
Claim 15 is rejected on the basis previously presented in the rejection of claim 4, specifically Phillips' [0019] lip pulse photoplethysmography 
As to claim 16,   
Phillips discloses the plurality of breaths comprise at least one of inhalation and exhalation [0021] exhales

As to claim 17,   
Phillips discloses 
the at least one pattern 
[0018] characterization data
in view of [0019] exhaled volumetric airflow rate 
in view of [0019] characterized by duration (T), capacity (V), and shape (S)
comprises 
a series of breaths [0018] a number of breath samples [0016] breath samples

	Phillips does not disclose
the at least one pattern comprises a series of breaths and pauses

Keays teaches 
the at least one pattern comprises a series of breaths and pauses
	[0088]  the pressure sensor enables the air sampling system to sample the breath after a 
set time 



Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Phillips and Keays as elements known in the prior art combined to yield predictable results.  For example, Phillips discloses breathing a plurality of breaths in [0016 and 18].  Moreover, both Phillips and Keays include authentication systems that communicate with a vaporization device that provides authentication data for authentication .  Although Phillips and Keays differ in the type of authentication data used,  Phillips and Keays may be combined to arrive at the claimed invention because all the limitations are taught by Phillips and/or Keays and inventions of Phillips and  Keays may clearly be combined using known techniques in electronic design such that combination of Phillips and  Keays may be prompted by an authentication system to breath into the vaporization device for the purpose of authentication.

As to claim 18,   
Phillips discloses 
deriving interpreted as  'have as a root of origin'  see Google : "define derive"
a numerical value 
[0021] in the event the user's identity is confirmed, transmit a unique encrypted identifier
from the at least one pattern.
[0018] characterization data
in view of [0019] exhaled volumetric airflow rate 
in view of [0019] characterized by duration (T), capacity (V), and shape (S)

Claim 19 is rejected on the basis on claim 18 because Phillips 'identifier' in [0021] amounts to the claimed PIN in view of the broadest reasonable interpretation of the term PIN.


As to claim 20,   
Phillips discloses 
the numerical value[0021] in the event the user's identity is confirmed, transmit a unique 
encrypted identifier
	is derived based on [0021] in the event the individuals identity is confirmed
	counting [0019] exhaled volumetric airflow
	a timing [0019] characterized by duration (T),
	of the pattern
[0018] characterization data
in view of [0019] exhaled volumetric airflow rate 
in view of [0019] characterized by duration (T), capacity (V), and shape (S)
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431